STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                            September 12, 2013
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
MICHELLE CONNER,                                                              OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 11-1637	 (BOR Appeal No. 2045850)
                   (Claim No. 2010131341)

TELETECH CUSTOMER CARE MGMT WV, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Michelle Conner, by Jonathan C. Bowman, her attorney, appeals the decision
of the West Virginia Workers’ Compensation Board of Review. TeleTech Customer Care
MGMT WV, Inc., by Lucinda L. Fluharty, its attorney, filed a timely response.

         This appeal arises from the Board of Review’s Final Order dated November 4, 2011, in
which the Board affirmed a March 30, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s May 7, 2010,
decision rejecting Ms. Conner’s application for benefits based on carpal tunnel syndrome. The
Court has carefully reviewed the records, written arguments, and appendices contained in the
briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Ms. Conner was employed by TeleTech Customer Care as a project manager. Her job
duties were primarily clerical and involved typing on the computer. On April 13, 2010, Ms.
Conner filed a claim for workers’ compensation benefits, stating that she had developed carpal
tunnel syndrome as a result of the repetitive motion of typing on a keyboard. The claims
administrator denied the claim stating that Ms. Conner’s condition was not due to an injury or
disease received in the course of and resulting from her employment. Ms. Conner was then
evaluated by Dr. Langa who found that Ms. Conner had no symptoms of carpal tunnel syndrome.
                                                1
Dr. Langa did diagnose Ms. Conner with cubital tunnel syndrome in her left elbow but stated that
the condition was entirely unrelated to her work activities. On March 30, 2011, the Office of
Judges affirmed the claims administrator’s decision. The Board of Review then affirmed the
Order of the Office of Judges on November 4, 2011, leading Ms. Conner to appeal.

        The Office of Judges concluded that the claims administrator did not commit any error in
rejecting Ms. Conner’s claim for carpal tunnel syndrome. The Office of Judges found that there
was no persuasive evidence that Ms. Conner had carpal tunnel syndrome and no persuasive
evidence that she had developed the condition as a result of her work. There was no report of
electromyogram (EMG) performed in this case on which to base a diagnosis of carpal tunnel
syndrome. The Office of Judges did find that Dr. Langa diagnosed Ms. Conner with cubital
tunnel syndrome of the left elbow. But since Dr. Langa found that it was not attributable to her
typing work, the Office of Judges determined that there was no persuasive evidence that her
diagnosis of cubital tunnel syndrome was work-related. The Board of Review adopted the
finding of the Office of Judges and affirmed its Order.

        We agree with the conclusion of the Board of Review and the reasoning of the Office of
Judges. Ms. Conner has not sufficiently established that she has carpal tunnel syndrome. The
report of Dr. Langa does tend to show that Ms. Conner has cubital tunnel syndrome. But Dr.
Langa specifically found that the diagnosis was not related to Ms. Conner’s employment
activities. Ms. Conner has not demonstrated that she developed either carpal tunnel syndrome or
cubital tunnel syndrome in the course of and resulting from her employment.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: September 12, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2